*434OPINIÓN CONCURSENTE DEL
JUEZ ASOCIADO SB. WOLE.
Este es un caso de una hija reputada por años como le-gítima que se ha visto obligada a tratar de probar, o se pro-pone probar el matrimonio de sus padres.
Para probar la demandante dicho matrimonio ofreció como prueba la certificación que se trancribe en las pági-nas 1025 y siguientes del tomo 29 de nuestras Decisiones. En esta decisión resolvimos que la pertinencia (competency) del documento debió haber sido resuelta por la corte inferior. El caso fué devuelto para la celebración de un nuevo juicio y después de una amplia vista, la corte a mi juicio, debidamente se negó a admitir el documento. Varios son los alegados defectos. Me inclino al parecer de que la cer-tificación consular fué suficiente, pero también estoy con-vencido de que el documento no demuestra la debida auto-ridad. La alegada partida de matrimonio parece .ser un do-cumento reconstruido, o sea, una certificación expedida en octubre del año 1918, por el cura párroco de la parroquia, en la cual se hace constar que los archivos de la Iglesia se quemaron en enero 5, 1896, y que en cumplimiento del de-creto del Obispo de fecha junio 23, 1896, dicho cura párroco la firma. Se alega que el matrimonio fué Celebrado en el año 1883. El decreto del Obispo al cual se hace referencia es uno general, y no consta en absoluto que el Obispo haya intervenido en la reconstrucción del actual archivo de la pa-rroquia, habiendo sido expedido en el año 1918.
Según mis investigaciones, es ley canónica o eclesiástica, y así lo indicamos en el caso de García v. Garzot, 18 D. P. R. 866, que el Obispo es el funcionario de la Iglesia que habla a nombre de ésta y que sus funciones cuando son le-gales o quasi legales reúnen tanto los deberes de un juez como de un secretario. Esto se indica además en la obra Pollock & Maitland, Historia de la Ley Inglesa, tomo I, página 110, y por las varias secciones de la enciclopedia *435bajo el título de “Obispo.” Es el Obispo quien tiene que estar satisfecho de que una partida de matrimonio merece ser reproducida. El es como un canciller en una corte de equidad. Aunque puede delegar en otros para conside-rarla, debe estar convencido de la prueba y certificar en cuanto a su veracidad.
Una delegación general de autoridad por parte del obispo no es, a mi juicio, suficiente. El debe resolver cada caso. Además, en el presente caso no existe absolutamente nada en el documento transcrito que demuestre que el obispo dio semejante autorización general al cura de la parroquia. La naturaleza de la orden general de 1896 no se acredita. Puede haber sido una orden general confiriendo a los curas de parroquia el derecho a certificar los récords de la Igle-sia.
El hecho de que un cura párroco pueda certificar con res-pecto a la inscripción de matrimonio, no levanta ninguna presunción de que un récord destruido ha sido debidamente reconstruido. Cuando un funcionario certifica, su autoridad para certificar debe probarse. Generalmente asumimos la fa-cultad que tienen ciertos funcionarios, así como los secreta-rios de las cortes, porque más o menos tenemos conoci-' miento de sus facultades generales. Sin embargo, me aven-turo a afirmar, sin hacer ninguna cita, de que antes de que un funcionario particular pueda certificar en cuanto a la exis-tencia. de un récord, las cosas sobre las cuales se certifica deben estar comprendidas dentro del radio de sus obliga-ciones. En este caso todo lo que teníamos ante nuestra con-sideración era la certificación sobre la existencia de un do-cumento. No hubo ninguna demostración a mi juicio, de que dicho documento fue debidamente reconstruido.
Al revocar'este caso, en la vista anterior manifestamos que estábamos dispuestos a dar a la apelante una oportu-nidad de probar el matrimonio aliunde. Dijimos entonces “No estamos tan seguros de que no exista otra prueba de *436crédito o semejante que pueda tender a aclarar la alegada partida de matrimonio, si en realidad es defectuosa.” La apelante en el juicio tomó esta declaración al pie de la le-tra y ofreció cierta alegada prueba supletoria de reputa-ción o semejante, para demostrar el alegado matrimonio de sus-padres. La corte reliusó admitir ninguna parte de ella. La apelante tomó excepción pero no consignó ningún error.
En la forma en que la prueba fue ofrecida la corte tal vez -tuvo razón. La apelante se fundaba en la partida de matrimonio. Los apelados se oponían no sólo a la perti-nencia (competency) de la partida sino también a su valor probatorio y la apelante ofrecía prueba supletoria. Toda la controversia principal, como fué presentada, era sobre la partida de matrimonio y la prueba para sostenerla. La apelante no trató de fundarse en la presunción contenida en el artículo 102, párrafo 29 de la Ley de Evidencia, el cual es como sigue:
“Que un hombre y una mujer que se conducen como casados, han celebrado un contrato legal de matrimonio.”
Esta sería una forma independiente de pretender pro-bar el matrimonio. Necesariamente esta presunción es refutable y el lieclio de la reputación siempre debe estable-cerse claramente. Además, si los padres de Elvira se te-nían por casados en una fecha en que sostuvieron relaciones adúlteras, tal hecho ayudaría a destruir la presunción del matrimonio.
Normalmente una corte de apelaciones dejará a las partes que cuiden de sus propios derechos, pero las cortes tienen un interés especial en sostener y mantener el matri-monio. Tenemos aquí un caso en el cual Elvira García puede o no ser legítima. El punto en controversia no ha sido determinado. Ella sencillamente fracasó en la prueba ofrecida y creemos que el matrimonio vel non, aun cuando fuera establecido por una presunción, debe ser resuelto por *437la corte. Los escritos de alegaciones en este caso no se li-mitan a la prueba del verdadero matrimonio en Cuba aun-que la misma apelante se limitó a eso en el juicio. Desde luego que si la apelante dejó de establecer, mediante una preponderancia de prueba, que su padre y madre se condu-jeron como casados o lo que es equivalente, la presunción fué seriamente contradicha.
Por tanto, de acuerdo con las amplias facultades confe-ridas a esta corte, y en bien de la justicia, estoy entera-mente de acuerdo con la revocación del caso y la concesión de un nuevo juicio.